Case 15-11856 Doc 84 Filed 01/22/19 Entered 01/22/19 12:26:30 |\/|ain Document Page 1 of 1

B 2100A (Form 2100A) (12/15)

UNITED STATES BANKRUPTCY COURT

Eastem District of Louisiana

Michae| Pau| Benton
In re Stacey Star Benton; aka Stacey Stewart Benton Case No_ 15_11356

 

TRANSFER OF CLAIM OTHER THAN FOR SECURITY
A CLAIM HAS BEEN FILED IN THIS CASE or deemed filed under ll U.S.C. § llll(a). Transferee

hereby gives evidence and notice pursuant to Rule 3001(e)(2), Fed. R. Bankr. P., of the transfer, other
than for security, of the claim referenced in this evidence and notice.

U.S. Bank Trust Nationa| Association as Trustee of

 

 

Cha|et Series ||| Trust Federa| Nationa| Mortgage Association c/o Seterus, |nc.
Name of Transferee Name of Transferor
Name and Address Where notices to transferee Court Claim # (if known): 8-1
should be sent: Amount of Claim: $155,063-19
C/° SN Se"ViCinQ Corporation Date Claim Filed: 08/10/2016

323 Fifth Street
Eureka, CA 95501

Phone; 800-603-0836 Phone: 888-502-0100
Last Four Digits of Acct #: 8571 Last Four Digits of Acct. #: 3273

 

 

Name and Address where transferee payments
should be sent (if different from above):

Phone:
Last Four Digits of Acct #:

 

I declare under penalty of perjury that the information provided in this notice is true and correct to the
best of my knowledge and belief.

By; /S/ D- Anfhony SOftile Date; 01/22/2019
Transferee/Transferee’s Agent

 

 

Penaltyfor making a false statement Fine of up to $500,000 or imprisonment for up to 5 years, or both. 18 U.S.C. §§ 152 & 3571.

